18-3334
   Wu v. Garland
                                                                                BIA
                                                                           Cassin, IJ
                                                                        A205 218 997
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                              SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 18th day of March, two thousand twenty-one.

   PRESENT:
            REENA RAGGI,
            RICHARD C. WESLEY,
            RAYMOND J. LOHIER, JR.,
                 Circuit Judges.
   _____________________________________

   SHIGUANG WU,
            Petitioner,

                   v.                                         18-3334
                                                              NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent. 1
   _____________________________________

   FOR PETITIONER:                  Gary J. Yerman, Esq., The Yerman
                                    Group, LLC, New York, NY.



   1The Clerk of Court is respectfully directed to amend the caption as set forth
   above.
FOR RESPONDENT:                  Brian Boynton, Acting Assistant
                                 Attorney General; Briane Whelan
                                 Cohen, Senior Litigation Counsel;
                                 Matthew A. Spurlock, Trial
                                 Attorney, Office of Immigration
                                 Litigation, United States
                                 Department of Justice, Washington,
                                 DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Shiguang Wu, a native and citizen of the

People’s Republic of China, seeks review of an October 12,

2018, decision of the BIA affirming a September 26, 2017,

decision      of   an    Immigration       Judge   (“IJ”)   denying      Wu’s

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).               In re Shiguang

Wu, No. A 205 218 997 (B.I.A. Oct. 12, 2018), aff’g No. A 205

218 997 (Immig. Ct. N.Y.C. Sept. 26, 2017).                 We assume the

parties’ familiarity with the underlying facts and procedural

history.

       Under the circumstances of this case, we have reviewed

both    the    IJ’s     and   BIA’s    decisions    “for    the   sake    of

                                       2
completeness.”            Wangchuck v. Dep’t of Homeland Sec., 448 F.3d

524, 528 (2d Cir. 2006).                 While Wu argues that the agency

denied relief on credibility grounds, the BIA affirmed the

IJ’s dispositive ruling that Wu failed to corroborate his

claim with reliable and reasonably available evidence.                      The

applicable standards of review are well established.                        See

8 U.S.C. § 1252(b)(4)(B); see also Chuilu Liu v. Holder, 575

F.3d 193, 196 (2d Cir. 2009) (reviewing factual findings

underlying burden of proof determinations for substantial

evidence).

      The agency did not err in finding that Wu failed to

satisfy his burden of proof.              “The testimony of the applicant

may be sufficient to sustain the applicant’s burden without

corroboration, but only if the applicant satisfies the trier

of    fact    that    the     applicant’s     testimony   is    credible,   is

persuasive,         and    refers   to    specific    facts    sufficient   to

demonstrate that the applicant is a refugee.”                       8 U.S.C.

§ 1158(b)(1)(B)(ii); see also Chuilu Liu, 575 F.3d at 196–

97.     “In determining whether the applicant has met [his]

burden, the trier of fact may weigh the credible testimony

along        with    other      evidence      of     record.”       8 U.S.C.


                                          3
§ 1158(b)(1)(B)(ii).      Moreover, the trier of fact may require

corroboration of “otherwise credible testimony,” and “such

evidence must be provided unless the applicant does not have

the evidence and cannot reasonably obtain the evidence.”           Id.

“No court shall reverse a determination made by a trier of

fact    with   respect   to   the   availability    of   corroborating

evidence . . . unless the court finds . . . that a reasonable

trier of fact is compelled to conclude that such corroborating

evidence is unavailable.”       8 U.S.C. § 1252(b)(4).

       As evidence of his past persecution, Wu submitted a fine

receipt from the Chinese police, a medical certificate of his

hospital visit, and photographs of his injuries.            The IJ did

not err in finding these documents insufficient to carry Wu’s

burden,    especially    because    the   medical   certificate    was

inconsistent with his asylum statement and testimony as to

when and how long he was treated, and it was unclear who took

the photographs and how they arrived in the United States.

See Y.C. v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) (“We

generally defer to the agency’s evaluation of the weight to

be afforded an applicant’s documentary evidence.”); Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.


                                    4
2006) (stating that weight afforded applicant’s evidence in

immigration proceedings “lies largely within the discretion

of     the    IJ”   (internal    alterations   and   quotation    marks

omitted)).

       Given the lack of reliable evidence, the IJ properly

required additional corroborating evidence, which in this

case         was    reasonably    available.         See   8     U.S.C.

§§ 1158(b)(1)(B)(ii), 1252(b)(4); Chuilu Liu, 575 F.3d at

198–99.       While Wu explained that his sister in China did not

provide a written statement because she did not want her

employer to know her brother practiced Falun Gong, she mailed

him other documents related to his claim, and he could not

explain how his sister’s employer would discover any letter.

       As to his membership in a protected group, Wu proffered

no evidence of his current Falun Gong practice, despite

claiming to have practiced daily in the United States with

others.       His explanation—that he did not have enough time to

collect the evidence because he was busy with work—does not

compel a conclusion that such evidence was unavailable.               8

U.S.C. § 1252(b)(4).         And while his claim that some fellow

practitioners were afraid to come to immigration court was


                                    5
plausible, his claim that others avoided providing written

statements again does not compel a conclusion that such

statements were unavailable.            Id.

      Finally,    despite       Wu’s   allegations      that   he   had   been

employed as a teacher for many years and that he was fired

from his teaching position as a result of his Falun Gong

practice, he provided no evidence, apart from a household

register     listing      his     occupation,      to    corroborate       his

employment or his termination. 2              Given the length of his

employment, the record does not compel the conclusion that no

evidence was available.          Id.

      In sum, because Wu failed to provide reasonably available

corroborating evidence, the agency did not err in finding

that he failed to satisfy his burden for asylum.               See 8 U.S.C.

§ 1158(b)(1)(B)(ii); Chuilu Liu, 575 F.3d at 196–99.                      That

finding is dispositive of asylum, withholding of removal, and

CAT relief because all three claims were based on the same

factual predicate.        See Lecaj v. Holder, 616 F.3d 111, 119–

20 (2d Cir. 2010); Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

Cir. 2006).


2His application and written statement reflect he worked as a teacher for “more
than ten years,” but he testified that he taught for nearly 20 years.
                                       6
    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              7